84227: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-14204: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84227


Short Caption:NATIONSBUILDERS INS. SERVS., INC. VS. DIST. CT. (SANCHEZ)Court:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - A805351Classification:Original Proceeding - Civil - Mandamus/Prohibition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerNationsbuilders Insurance Services, Inc.Joseph Garin
							(Lipson Neilson P.C.)
						Megan H. Thongkham
							(Lipson Neilson P.C.)
						


PetitionerNBIS Construction & Transport Insurance Services, Inc.Joseph Garin
							(Lipson Neilson P.C.)
						Megan H. Thongkham
							(Lipson Neilson P.C.)
						


Real Party in InterestDiane SanchezDennis M. Prince
							(Prince Law Group)
						Kevin T. Strong
							(Prince Law Group)
						


RespondentMark R. Denton


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


02/14/2022Filing FeeFiling fee paid. E-Payment $250.00 from Joseph Garin. (SC)


02/14/2022Petition/WritFiled Petition for Writ of Mandamus, or Alternatively, Prohibition with Supporting Points and Authorities. (SC)22-04801




02/14/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-04802




02/14/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-04803




02/14/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-04804




02/14/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-04805




02/14/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-04806




02/14/2022Notice/IncomingFiled Proof of Service Certificate of Service for Appendix Volume I, II, III, IV, V22-04807




02/14/2022MotionFiled Motion To Extend District Court's Stay Pending Writ Petition and Rule 27(e) Emergency Motion for Interim Extension of Stay. (SC)22-04808




02/14/2022Notice/IncomingFiled Proof of Service. (Service on Judge Mark Denton) (SC)22-04845




02/14/2022Order/ProceduralFiled Order Directing Answer and Granting Temporary Stay. Real party in interest's answer due: 28 days. Petitioners shall have 14 days from service of the answer to file and serve any reply. We temporarily stay the underlying district court proceedings pending our receipt and consideration of any opposition to the stay motion and further order of this court. Any opposition to the stay motion is due by February 22, 2022. (SC)22-04934




02/22/2022MotionFiled Real Party in Interest Diane Sanchez's Response to Motion to Extend District Court's Stay Pending Writ Petition. (SC)22-05828




02/28/2022MotionFiled Petitioner's Reply on Motion to Extend District Court's Stay Pending Writ Petition and Rule 27(e) Emergency Motion for Interim Extension of Stay. (SC)22-06478




03/11/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Real party in interest shall have until March 28, 2022, to file and serve the answer to the petition for writ.  (SC)22-07844




03/28/2022MotionFiled Real Party in Interest Diane Sanchez's Motion for Extension of Time to File Answer to Petition for Writ of Mandamus, or Alternatively, Prohibition. (SC)22-09623




04/04/2022AppendixFiled Appendix, Vol. 1. (SC)22-10442




04/04/2022AppendixFiled Appendix, Vol.  2. (SC)22-10446




04/04/2022AppendixFiled Appendix, Vol.  3. (SC)22-10447




04/04/2022AppendixFiled Appendix, Vol. 4. (SC)22-10448




04/04/2022Notice/IncomingFiled Certificate of Service for Appendix, Vols. 1, 2, 3 and 4. (SC)22-10449




04/04/2022Petition/WritFiled Real Party in Interest Diane Sanchez's Answer to Petition for Writ of Mandamus, or Alternatively, Prohibition. (SC)22-10457




04/05/2022Notice/IncomingFiled Real Party in Interest (Diane Sanchez's) Errata to Answer to Petition for Writ of Mandamus, or Alternatively, Prohibition. (SC)22-10664




04/07/2022MotionFiled Real Party in Interest's Motion to De-Designate Documents Petitioners Designated Confidential and to Allow Submission of Those Documents or, Alternatively, to Submit Documents Under Seal. (SC)22-10965




04/12/2022Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioners' response to real party in interest's motion to de-designate documents petitioners designated confidential and to allow submission of those documents or, alternatively, to submit documents under seal filed on April 7, 2022 due: April 28, 2022. (SC)22-11481




04/28/2022MotionFiled Petitioner's Response in Opposition to Real Party in Interest Dian Sanchez's Motion to De-designate Documents Petitioners Designated Confidential and to Allow Submission of those Documents or, Alternatively, to Submit Documents under Seal in Support of Answer to Petition for Writ of Mandamus, or Alternatively, Prohibition. (SC)22-13545




05/04/2022Order/DispositionalFiled Order Denying Petition.  "ORDER the petition DENIED."  fn1[Real party in interest's motion for an extension of time to file the answer is granted; thus, the answer was timely filed on April 4, 2022.  real party in interest has moved to de-designate as confidential, or to file under seal, claims file notes, which are currently deemed confidential pursuant to the parties' stipulated protective order.  Petitioners oppose the motion, asserting that they are not the custodians of those confidential records and that a similar motion remains pending below.  The motion to de-designate or file under seal is denied.]  fn2[In light of this order, we deny the stay motion as moot and vacate our February 14 temporary stay.]   SNP22-JH/LS/DH  (SC)22-14204




06/01/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-17284




06/01/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View